     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 1 of 12 Page ID #:3515



1
       Liana Serobian, Esq. (SBN 235466)
2
       Serobian Law, Inc.
3      100 N. Brand Blvd., Suite 600
4
       Glendale, CA 91203
       (818) 539-2249
5      L.Serobian@yahoo.com
6

7
       Attorneys for Plaintiffs, Ulikhanova and Minor P.G.
8

9
                           UNITED STATES DISTRICT COURT
10

11
                         CENTRAL DISTRICT OF CALIFORNIA
12     LUCY ULIKHANOVA, ET AL.,,                  Case No. 2:17-CV-9193-FMO-E
13
                                                  Hon. Fernando M. Olguin (Dist.
                   Plaintiffs,                    Judge)
14
                                                  Hon. Charles F. Eick (Mag. Judge)

15
       vs.
                                      PLAINTIFFS’ EX-PARTE
16     COUNTY OF LOS ANGELES, ET AL., APPLICATION TO STRIKE
                                      DEFENDANTS MOTION FOR
17
               Defendant              SUMMARY JUDGEMENT AND ALL
18                                    RELATED DOCUMENTS AND
                                      DEFENDANTS’ OPPOSITION TO
19
                                      THE PLAINTIFFS’ MSJ AS
20                                    UNTIMELY AND IN VIOLATION OF
21
                                      THE STANDING ORDER DOCKET
                                      19
22

23                                              COMPLAINT FILED: DECEMBER
                                                23, 2017
24
                                                FAC FILED: APRIL 19, 2018
25                                              SAC FILED: MAY 18, 2018
                                                TAC FILED: JULY 2, 2018
26

27
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 1
     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 2 of 12 Page ID #:3516



1                   PLEASE TAKE NOTICE:
2
                    This Ex-Parte Application comes after good faith meet and confer
3

4      attempts by the undersigned on May 22 and 23, 2019. On May 22, 2019, email and
5
       telephone conversation took place with Defendant’s counsel Mr. Graham. On May
6

7
       23, 2019, email was sent at 1:44 p.m. and voicemail was left for Mr. Graham at

8      2:30 pm by the undersigned. However, Mr. Graham failed to email or call
9
       undersigned back and proceeded to file Defendants’ Summary Judgment Motion
10

11     that was not the original Mr. Graham had emailed the undersigned on May 8, 2019.
12
       Mr. Graham also did not integrate his draft Opposition into the Plaintiffs’ Motion
13

14
       by the deadline of May 23, 2019. Additionally, both documents were provided late

15     to the undersigned and would not have been filed by this Court if these had to be
16
       filed through the CM/ECF system. (Declar., paragraphs 10-18, Exs. L-M.) It is
17

18     necessary to hear this matter on ex-parte basis given the hearing on the said
19
       Motions is to be held on June 20, 2019.
20

21
                    The matter before the Court is Plaintiffs’ Ex Parte Application for an

22     Order Striking Defendant’s Motion for Summary Judgment emailed to Plaintiffs’
23
       counsel unfinished and late on May 8, 2019, and the Evidentiary Appendix that
24

25     was not emailed until May 9, 2019. These both were late and gave Defendants
26
       extra time and unfair advantage over Plaintiffs to work on their Motion and
27
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 2
     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 3 of 12 Page ID #:3517



1      attachments thereto. Further, Defendants made substantial changes to their Motion
2
       for Summary Judgement when filing the same on May 23, 2019, in violation of the
3

4      Standing Order of this Court, in Docket number 19, section 9(D), which instructs
5
       moving parties not to make any changes, but to simply finalize and file the briefs.
6

7
       (Declaration of Liana Serobian [Declar.], paragraphs 10-18, Exs. G-M; Dock. 19,

8      Ex N., Defendant’s Original Summary Judgment Motion With Plaintiffs’
9
       Integrated Opposition.)
10

11                  Moreover, Defendants’ Opposition to the Plaintiffs’ Motion for
12
       Summary Judgement was also emailed late and unfinished on May 19, 2019, at
13

14
       11:30 p.m. Although counsel for the Plaintiffs’ gave counsel for the Defendants,

15     Mr. Ryan Graham, an opportunity to integrate the Opposition into the Plaintiffs’
16
       brief for filing on May 23, 2019, Mr. Graham did not do so. As such, bound by the
17

18     Docket Number 19, section 9(C) and (D), the undersigned refused to complete Mr.
19
       Graham’s unfinished work or make any substantial changes to the way document
20

21
       was sent back to the undersigned for finalization and filing. (Declar., paragraphs

22     14-18, Exs. J-M; Dock. 19.)
23
                    Hence, both the Defendants’ Motion for Summary Judgement and
24

25     Opposition to the Plaintiffs’ Motion for Summary Judgement suffer from the same
26
       flaws – these documents were late when provided to the undersigned and violated
27
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 3
     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 4 of 12 Page ID #:3518



1      Docket Number 19, section 9(C) and (D). Accordingly, this Court should strike
2
       these briefs and documents prepared by the Defendants, and all related documents,
3

4      including the Defendants’ Application to file the exhibits in support under seal in
5
       Docket number 78-90, which was granted by this Court in Docket number 84.
6

7
                    The Defendants simply did not comply with the deadlines they set

8      forth and stipulated, violated the Standing Order and the legal process in bad faith
9
       to gain unfair advantage over the Plaintiffs’ in extra briefing time and the outcome
10

11     of this hotly contested litigation. Plaintiffs’ were placed in a position to monitor
12
       Defendants’ every step to ensure that were not being stepped over at undue costs.
13

14
                    I. Factual and Procedural Background As Related to this Motion

15                     1. On April 18, 2019, the undersigned and Mr. Graham met to
16                        conduct the meet and confer for the parties’ pending Summary
                          Judgement Motions per this Court’s Standing Order docket
17
                          number 19. (ECF No. 19, Declar., parag. 1.)
18
                       2. On May 1, 2019, Mr. Graham emailed the undersigned the
19
                          following proposed stipulated briefing schedule, to which the
20                        undersigned agreed: “ . . . This will be the final versions—no
21
                          more extensions. May 18, 2019, by 6pm: Opposing parties
                          return the MSJs to the moving parties with their opposing
22                        sections. The moving parties then each format their own MSJ
23                        materials for filing. May 21, 2019, by 6pm: Moving parties
                          provide final copies of MSJs to opposing copies for signatures.
24
                          May 22, 2019, by 6pm: Opposing parties return signed copies
25                        of MSJs to moving parties. May 23, 2019, by midnight: Moving
                          parties file their MSJs. Note that this is approximately the same
26
                          as the Court’ MSJ order—the only thing we’re changing is that
27                        we’re giving ourselves a little more time to write the motion,
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 4
     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 5 of 12 Page ID #:3519



1                        and cutting a little time out from the opposition time. The
2                        Court’s MSJ order seemed to have padded extra time into the
                         briefing schedule. Let me know if you’re agreeable.”
3
                         (Declaration of Counsel, parag. 6; Ex. D.) Note, the
4                        undersigned did not ask for this extension and this was a sue
                         sponte request by Mr. Graham. The undersigned agreed to this
5
                         schedule.
6                     3. On May 7, 2019, after several emails and three telephone calls
7
                         from the undersigned to Mr. Graham for clarification, Mr.
                         Graham finally spoke with the undersigned at about noon. He
8                        clarified that the previous discussions to comply with the
9                        Standing Order Docket no. 19 and prepare a joint appendix of
                         facts and evidence was not the Defendants’ plan. Defendants
10
                         wanted all documents to be separately prepared by each party.
11                       (Declar. Parags. 8-9.)
12
                      4. Remarkably, the undersigned was able to put all the documents
13                       together the same day and emailed these to the Defendants’
14
                         counsels on May 7, 2019 - the Plaintiffs’ Joint Motion for
                         Summary Judgement, The Statement of Disputed/Undisputed
15                       Facts, And Joint Plaintiffs’ Appendix in pdf format as Mr.
16                       Graham asked to prepare separate documents by each party.
                         (Declar. parag. 10; Ex. G.)
17

18                    5. On May 8, 2019, Mr. Ryan Graham send a link to a virtual
                         location where he still had access to that included the
19
                         Defendants’ Evidentiary Appendix, the Defendants’ Summary
20                       Judgment Motion and Statement of Facts. The later two were
21
                         also emailed in word, however, the brief was unfinished as it
                         had no tables of content or authorities and Mr. Graham still
22                       wanted to make changes to it. Undersigned did not agree to any
23                       further extensions. (Declar. parag. 11-12; Exs. H, I.)
24
                      6. On May 10, 2019, per Mr. Graham’s request, the undersigned
25                       emailed to Mr. Graham a Microsoft Word version of the
                         Plaintiffs’ Motion for Summary Judgement and Statement of
26
                         the Facts as both exported from PDF to ensure that identical
27                       documents were provided. (Declar. parag. 13.)
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 5
     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 6 of 12 Page ID #:3520



1

2                     7. On May 18, 2019, per the deadline set by Mr. Ryan Graham,
                         the undersigned emailed the Defendants’ Motion for Summary
3
                         Judgement Integrated with Plaintiffs’ Opposition therein.
4                        Shortly after receipt of this email, Mr. Ryan Graham emailed
                         back stating that he could not work with either pdf or word
5
                         document the undersigned had previously provided to him. The
6                        undersigned questioned why Mr. Graham waited until past the
7
                         deadline to inform the undersigned that he was having issues
                         with the documents. The undersigned asked for Mr. Graham’s
8                        work product in any format if his failure to provide a timely
9                        Opposition was indeed due to the word issues, however, none
                         was provided by Mr. Graham that day. (Declar. parag. 14; Ex.
10
                         J.)
11
                      8. The undersigned immediately tried to work with both of her
12
                         word documents, and they worked just fine. (Declar. parag. 14;
13                       Ex. J.)
14
                      9. On May 19, 2019, at 11:59 pm, Mr. Ryan Graham emailed the
15                       undersigned the Defendant’s Opposition in a regular word
16                       document not on a pleading paper with no case identifying
                         information. Then, Mr. Graham gave detailed instructions in his
17
                         email as to where for the undersigned to copy and paste these
18                       20 pages, broken in many parts, into the Plaintiffs’ Motion for
                         Summary Judgement. Mr. Graham admitted that the numbering
19
                         noted in his email was off and did not match the numbering in
20                       the Opposition attached. Notably, Mr. Graham had no problem
21
                         providing an integrated Plaintiffs’ Statement of Facts, which
                         was prepared on the same word program on the undersigned’s
22                       computer as the word documents sent to Mr. Graham on May
23                       10 and 18, 2019. (Declar. parag. 15; Ex. K; Ex. O, Defendants’
                         Opposition.)
24

25                    10.The undersigned informed Mr. Graham that she refused to
                         complete Mr. Graham’s unfinished Opposition on Plaintiffs’
26
                         time. The undersigned gave Mr. Graham time to do so until 5
27                       p.m. of May 23, 2019, so that an integrated Plaintiffs’ Motion
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 6
     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 7 of 12 Page ID #:3521



1                         for Summary Judgement would be filed with this Court. This
2                         was same deadline Mr. Graham had set for the undersigned.
                          However, Mr. Graham did not do so and did not respond to the
3
                          undersigned’s emails or telephone message on May 23, 2019,
4                         the deadline to file the Summary Judgement Motions. (Declar.
                          parag. 16; Ex. L.)
5
                       11.As to the Defendants’ Motion for Summary Judgement, on May
6                         22, 2019, Mr. Graham emailed for undersigned’s signature a
7
                          substantially changed Defendants’ Motion for Summary
                          Judgement and asked undersigned to sign in. On May 23, 2019,
8                         the undersigned emailed Mr. Graham back stating that she
9                         would not sign the substantially changed Defendants’ Motion
                          for Summary Judgement, and attached a screen shot of the
10
                          Court’s Docket 19, paragraph 9(D) on page 5, directing the
11                        moving parties not to make any changes to the document, but
                          simply finalize it for filing. Mr. Graham admitted that these
12
                          changes were made to the document, but without getting back
13                        to the undersigned emails or message, filed the Defendants’
14
                          Motion for Summary Judgment at 4:48 p.m on May 23, 2019.
                          (Declar. parag. 17-18; Ex. M; Ex N.)
15

16                     12.Remarkably, at the telephonic meet and confer on May 22,
                          2019, Mr. Graham threatened the undersigned with a Motion
17
                          for Sanctions if she did indeed file this Application to Strike his
18                        untimely filings. The undersigned indicated that her application
                          was supported by facts and driven by her zealous representation
19
                          of Plaintiffs, and the Defendants’ threat for sanctions was
20                        nothing more than blackmail. (Declar., parag. 19.)
21
                   II. Contentions
22

23                 Plaintiffs contend that this Court should strike Defendants’ Motion for
24
       Summary Judgment and their Opposition to the Plaintiffs’ Motion for Summary
25
       Judgement, and all related documents, as both untimely and in violation of the
26

27     Standing Order number 19’s directive to not make any changes to the moving
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 7
     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 8 of 12 Page ID #:3522



1      party’s brief after it had been integrated with an Opposition and that it was the
2
       opposing party’s responsibility to provide an integrated Opposition into the
3

4      Summary Judgement Motion. (Dock. No. 19.) This Court affirmed the same in
5
       docket number 84 prior to the May 21, 2019. (Dock. No. 84.)
6

7
                    Because the Standing Order in question requires that parties work

8      together, it is reasonably anticipated that parties may stipulate to deadlines other
9
       than in the order so long as the briefs are timely filed with the Court. Here too,
10

11     while parties went back and forth with deadlines, per Mr. Graham’s outline of May
12
       1, 2019, there was a stipulation that the moving briefs would be sent or emailed on
13

14
       May 7, 2019, the integrated oppositions on May 18, 2019, and final briefs for

15     signature without any changes made on May 22, 2019. The Defendants managed to
16
       violate each of these steps outlined in the Standing Order number 19 and set forth
17

18     in their own proposed schedule.
19
                    While in their communications with the undersigned, Mr. Graham has
20

21
       admitted that both his Motion and Opposition was untimely, however, at least as to

22     the Opposition, he tried to blame the undersigned’s word documents. The question
23
       remains as to why Mr. Graham could not have prepared the very draft he later
24

25     belatedly submitted on May 19, 2019, on time if it was simply based on review of
26
       the pdf version of the Plaintiffs’ brief emailed to Defendants 12 days prior. Or why
27
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 8
     Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 9 of 12 Page ID #:3523



1      did Mr. Graham wait until after the deadline to proclaim that the word document
2
       was difficult to work with. How would then Mr. Graham explain why the
3

4      Plaintiffs’ Appendix of Facts using the same program and computer was just fine
5
       to work with?
6

7
                    It is clear from Mr. Graham’s pattern of missing the very final

8      deadlines Defendants set that both the Defendant's Motion for Summary Judgment
9
       and Opposition were untimely, and there is no good cause for either. Notably, the
10

11     Defendants did not comply with the deadlines they set forth and stipulated to at
12
       least by midnight of the date, and this Court would not have filed these belated
13

14
       documents if the Defendants had to submit these through the CM/ECF system.

15     Local Rule 5-4.6.1 states as follows: “Timeliness. Unless otherwise provided by
16
       order of the assigned judge, all electronic transmissions of documents must be
17

18     completed prior to midnight Pacific Standard Time or Pacific Daylight Time,
19
       whichever is in effect at the time, in order to be considered timely filed on that
20

21
       day.”

22                  Further, there could be absolutely no good faith explanation why
23
       Defendants chose to circumvent the Standing Order number 19 and its specific
24

25     provisions under section 9(D) for moving parties to not make any changes to the
26
       brief once it had been integrated by the Opposing party. (Dock. 19.) Further, there
27
       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28     OPPOSITION
       PAGE | 9
 Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 10 of 12 Page ID #:3524



1    could be no explanation why Mr. Graham would assume that Plaintiffs’ counsel
2
     should use her time to complete his unfinished Opposition and attempt to brake
3

4    down the 20 pages provided and integrate these in her brief, when even the
5
     headings were admittedly confusing and mismatched, per Mr. Graham. See
6

7
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992) (“A

8    scheduling order is not a frivolous piece of paper, idly entered, which can be
9
     cavalierly disregarded by counsel without peril.”) (internal quotations omitted)
10

11   (quoting Gestetner Corp. v. Case Equip. Co., 108 F.R.D. 138, 141 (D. Me. 1985)).
12
                   This Court should not permit the Defendants to take unfair advantage
13

14
     of the Plaintiffs by getting extra briefing time and circumvent the Standing Order

15   19. Defendants should be held accountable for their belated and changed filings up
16
     to the day before the May 23, 2019, deadline after the Plaintiffs integrated their
17

18   Opposition in their brief. They should also suffer the consequences of filing a
19
     fatally flawed draft that this Court would have rejected for filing. And this after
20

21
     having 12 days to review and work on the Plaintiffs’ Motion for Summary

22   Judgment.
23
                  Therefore, both the Defendants’ Motion for Summary Judgement and
24

25   Opposition to the Plaintiffs’ Motion for Summary Judgement suffer from the same
26
     flaws – these documents were late when provided to the undersigned and violated
27
     PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28   OPPOSITION
     PAGE | 10
 Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 11 of 12 Page ID #:3525



1    Docket Number 19, section 9(C) and (D). These documents and all related filings
2
     in docket numbers 78, 79, 80, 84, related to the Application and Order for Sealed
3

4    Exhibits in Support of the Defendants’ Motion for Summary Judgement, and 89,
5
     90, 91, related to the motion itself, and exhibit 2, Defendants’ Opposition and
6

7
     supporting documents, to Docket number 92, Plaintiffs’ Motion for Summary

8    Judgment, should be stricken by this Court.
9

10

11                                           III. Conclusion
12
                  Accordingly, this Court should strike these briefs and documents
13

14
     prepared by the Defendants, and all related documents noted above, including the

15   Defendants’ Application to file the exhibits in support under seal in Docket
16
     number 78-80, which was granted by this Court in Docket number 84.
17

18

19
                  May 24, 2019                           Liana Serobian
20                                                       Counsel for the Plaintiffs
21

22

23

24

25

26

27
     PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28   OPPOSITION
     PAGE | 11
 Case 2:17-cv-09193-FMO-E Document 100 Filed 05/24/19 Page 12 of 12 Page ID #:3526



1                                         PROOF OF SERVICE
2

3
                  STATE OF CALIFORNIA, County of Los Angeles:
4
                        LIANA SEROBIAN states: that I am and at all times herein
5
     mentioned have been a citizen of the United States and a resident of the County of
6    Los Angeles, over the age of eighteen years and not a party the within action; that
7
     my business address is 100 North Brand Blvd., Suite 600, Glendale, County of Los
     Angeles, State of California.
8

9                        That on the 24th day of May 2019, I served the attached
     Plaintiffs’ Request for Clarification upon the interested parties listed below by
10
     electronic service via email and mail addressed as follows:
11
                  •     Avi Burkwitz; Esq., ABurkwitz@pbbllp.com
12
                        Ryan A. Gra am, Esq., rgraham@bbllg.com
13                      PETERN ·RADFORD · BURKWITZ
14
                        100 North First Street, Suite 300
                        Burbank, California 91502
15

16                      I declare under penalty of perjury that the foregoing is true and
     correct. Executed this 24th day of May 2019, at Glendale, California.
17

18                /s/ Liana Serobian
                  LIANA SEROBIAN, ESQ.
19

20

21

22

23

24

25

26

27
     PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
28   OPPOSITION
     PAGE | 12
